NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 16-4428
                                     _____________

                            UNITED STATES OF AMERICA

                                             v.

                                   JOSEPH MEEHAN,
                                             Appellant
                                    ______________

                       Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                              (D.C. No. 2:11-cr-00440-001)
                          District Judge: Hon. Joel H. Slomsky
                                     ______________

                    Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                     July 9, 2018
                                   ______________

            Before: SHWARTZ, NYGAARD, and RENDELL, Circuit Judges

                                  (Filed: July 11, 2018)

                                     ______________

                                        OPINION*
                                     ______________




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
SHWARTZ, Circuit Judge

       Joseph Meehan was convicted of committing armed robberies and related crimes

and was sentenced to 835 months’ imprisonment. He appeals his conviction and

sentence, but none of the issues he raises has merit, so we will affirm.

                                              I

                                             A

                                             1

       In 2011, Meehan and Jonathan Andrews committed armed robberies of two

pharmacies in Philadelphia, Pennsylvania. The police arrived while the second robbery

was in progress, and Meehan fired several gunshots at the pharmacy’s drive-up window

to escape. Once outside, police confronted Meehan and Andrews. Meehan pointed his

gun at the officers, police fired several shots at him, and Meehan and Andrews ran.

During his flight, Meehan attempted an armed carjacking, but the owner refused to give

him the car. He eventually went to Andrews’s home and told Andrews that he had been

shot in the foot during the escape.

       After leaving Andrews’s home, Meehan and his girlfriend, Leah Sabatino, traveled

to a motel in Pennsauken, New Jersey. Meehan told Sabatino that if they were arrested,

she should tell investigators that they were together on the night of the second robbery

and that Meehan went to his ex-wife’s house around midnight. Meehan and Sabatino

were later arrested at the motel, where the authorities recovered a large quantity of

prescription drugs. Meehan was interviewed by FBI agents and denied participating in

the second robbery, reciting the alibi he wanted Sabatino to tell the police. On several

                                             2
occasions after his arrest, Meehan asked Sabatino to accept responsibility for the drugs,

repeated his purported alibi, and asked her not to cooperate with law enforcement.

                                              2

       A grand jury sitting in the Eastern District of Pennsylvania returned a second

superseding indictment charging Meehan with two counts of Hobbs Act robbery, in

violation of 18 U.S.C. § 1951; one count of attempted carjacking, in violation of 18

U.S.C. § 2119; three counts of using and carrying a firearm during a crime of violence, in

violation of 18 U.S.C. § 924(c)(1); one count of witness tampering, in violation of 18

U.S.C. § 1512(b)(3); one count of possession with intent to distribute a controlled

substance, in violation of 21 U.S.C. § 841(a)(1); and one count of possession of a firearm

by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e).

       In December 2012, Meehan filed a civil rights lawsuit under 42 U.S.C. § 1983

against certain New Jersey prison officials, alleging that he sustained injuries to his foot

during his arrest and booking. Meehan was deposed.

       Before his criminal trial, Meehan’s counsel filed a motion to extend the deadline

for filing pretrial motions and notified the Court that they may seek leave to withdraw.

Counsel said they did not have any irreconcilable differences that would prevent them

from representing Meehan but that “certain events and matters have arisen which have

caused counsel great concern,” which counsel said were “privileged.” App. 57. The

Court convened an ex parte hearing, during which counsel expressed concern that their

pretrial motions and trial strategy could be inconsistent with Meehan’s deposition

testimony, about which they had only recently learned. Counsel reiterated that there were

                                              3
no irreconcilable differences at that time but that such differences could arise. The Court

granted the continuance.

         Defense counsel thereafter filed a motion to preclude the introduction of Meehan’s

deposition at trial. The Government said it did not intend to introduce the deposition in

its case-in-chief but reserved the right to use it if Meehan asserted a defense that

contradicted his prior testimony. At argument on the motion, defense counsel sought

another continuance, which the Court indicated it would deny, and counsel asked to be

heard ex parte. During the ex parte hearing, counsel informed the Court that “[t]here are

things that Mr. Meehan said in the deposition that are totally completely inconsistent with

things that he said to us . . . .” App. 224. Counsel added that Meehan offered an alibi

and the names of potential witnesses during his deposition that they had never before

heard, and they sought a continuance to confront Meehan with the information and

“really put to bed [] the issue of [him] testifying” at trial. App. 226. Counsel expressed

concern about their ethical obligations should Meehan decide to testify. Back in open

court, the District Court informed the Government that it would grant the continuance to

protect Meehan’s right to the effective assistance of counsel and to testify. The Court did

not rule on the motion to preclude the deposition testimony, and the case proceeded to

trial.

                                              B

                                              1

         Jury selection began in June 2013. During voir dire, the District Court questioned

Juror 44 individually, who initially expressed employment- and family-related hardships

                                              4
and also raised his membership in the National Rifle Association as impacting his ability

to serve as a juror, but he ultimately withdrew those concerns.

       The District Court then probed Juror 44’s statement that he had been the victim of

a burglary roughly six years earlier. Defense counsel asked whether the fact that this case

involved a robbery would affect his ability to be fair and impartial. Juror 44 responded,

“Well, I would say yes, being[] that they never caught who did it. . . . I felt I didn’t get

enough satisfaction from the police.” App. 239. He expressed additional frustration that

the police did not follow-up with him about the matter.

       The District Court told Juror 44 that his reaction to what occurred was normal but

reminded him that “when you listen to the evidence in this case, you’ve got to put that

aside, . . . and you’ve got to decide this case based solely upon what you see and hear in

court. You can’t hold it against the Government or the defendant. . . .” App. 240-41.

Juror 44 said he understood, and when the Court asked whether he could be fair and

impartial, the following ensued:

       Juror No. 44: I don’t think I could be 100 percent impartial to that, to be
       honest. I mean I really, I lock my doors. I changed every lock on my house
       after that happened. . . .

       The Court: [A]s you hear evidence in this case [will] you[] be thinking about
       that situation? Or are you going to concentrate on the evidence here[?]

       Juror No. 44: Well, I would concentrate on the evidence.

       The Court: All right, what did you mean when you said you can’t be 100
       percent impartial?

       Juror No. 44: Well, it’s pretty close. I mean, I know it’s not exactly the same
       situation of what happened to me, you know. Like I said, I wasn’t home
       when it happened, but I felt like, you know, my privacy was invaded upon.

                                               5
App. 241.

       In response to further inquiries from the Court, Juror 44 said that he understood

the presumption of innocence, acknowledged that Meehan starts the trial with a clean

slate, and affirmed that the Government has the burden to prove a defendant’s guilt

beyond a reasonable doubt. The Court then asked, “[k]nowing that, would you follow

those instructions?” App. 242. Juror 44 stated, “I would definitely try to do that, I would

do that,” to which the Court asked, “Would you put aside any notions or feelings you

have about the personal experience you went through and just judge this case based on

what you see and hear in court?” App. 242-43. Juror 44 responded, “Okay, yeah, I will

do that. . . . I mean, I know that’s what I’m called upon to do.” App. 243. After

additional back-and-forth, Juror 44 reiterated he did not feel he could commit “100

percent” to deciding the case solely on the facts and not be influenced by his personal

experience. App. 244.

       The Court asked the parties whether they could strike Juror 44 by agreement, to

which they both said “no.” App. 244. The Court then said:

       All right, if both sides want him, he’ll remain on the panel. I mean, he could
       not say that he would 100 percent set aside [his personal experience]. I mean,
       at one point he said he would, he can decide the case objectively. Then when
       properly questioned further, he said he could not. So, but if both sides are
       satisfied with, I think he said 98 percent, if I’m not mistaken, then it’s your
       call. Okay? All right, so [Juror 44] will remain on the jury panel.

App. 245.

                                             2



                                             6
       At trial, the Government presented testimony from Leah Sabatino, among other

witnesses. Sabatino, who had been immunized and was under subpoena, appeared on the

day of her scheduled testimony but left the courthouse before her testimony began. The

District Court issued a material witness warrant for her, and when she returned to court

later that day, the Government asked that she be detained overnight because she had been

“such a trouble.” App. 263. The Court noted its concern about Sabatino honoring her

obligation to return because she appeared to have “a drug problem” and “a lifestyle

problem,” App. 266, but it ultimately agreed to release her.

       Sabatino testified the next day. She began by explaining that she had left the

courthouse because she was “really scared and nervous” and “got cold feet” because of

the “feelings that [she] still ha[s]” for Meehan. App. 279-80. Sabatino then

acknowledged battling a seventeen-year drug addiction and admitted that she had

recently relapsed, using heroin, crack cocaine, and marijuana. She also admitted that she

used heroin the morning of her testimony but maintained that it did not affect her ability

to understand the questions posed to her. She explained the effects of withdrawal from

heroin and stated that since her relapse, she needed to take the drug to feel normal.

       Sabatino’s drug addiction and the effects of her drug use were probed extensively

during cross examination. After testifying for several hours, she asked to take a break,

and at sidebar, the Court said it appeared Sabatino was becoming “physically

uncomfortable,” and the Government said it thought she might be “coming off her high”

or “getting sick . . . because of her addiction.” App. 381-82. After a short recess, defense



                                             7
counsel asked whether Sabatino “needed the break because the heroin from this morning

wore off,” which she rejected. App. 385. Her testimony later concluded.

       Upon request by defense counsel, the District Court supplemented its final jury

instructions with two additional instructions regarding drug use and witness credibility:

       Members of the jury, I just want to add some instructions for you [] in
       determining the credibility of witnesses. And you may recall I said that in
       deciding what to believe[,] you may consider a number of factors, . . . and I
       want to add this factor: You can consider whether the witness was under the
       influence of an addictive drug during his or her testimony.

       In addition, when I charged you on the credibility of an addict or a substance
       abuser, I want you to consider also the following instruction: The testimony
       of a witness who admits to having taken drugs just prior to his or her
       testimony may be less believable because of the effect addictive drugs may
       have on his or her ability to perceive, remember or relate events in question,
       or the witness’ appearance, behavior or manner while testifying.

App. 555-56.

                                             3

       At the close of evidence, defense counsel questioned Meehan about his right to

testify, and Meehan said he elected not to do so. After closing arguments, the Court

denied as moot all pending motions in limine, which included the motion to preclude

Meehan’s deposition testimony. The next morning, Meehan stated in open court that he

wanted to testify. He claimed his counsel misinformed him that the motion had already

been denied—even though no ruling had yet been made—and that it was for this reason

he chose not to testify. The Court found that Meehan’s decision not to testify was made

knowingly and voluntarily and accordingly denied Meehan’s request to re-open the

record to permit him to testify. The jury convicted Meehan on all counts.


                                             8
                                              C

                                               1

       During post-trial proceedings, Meehan argued that his counsel was ineffective for

failing to strike Juror 44. Counsel testified he decided not to do so for strategic reasons,

explaining that

       at the time, I know that we were having arguments about certain jurors, and
       . . . we didn’t want to argue about every single juror, we wanted to limit it
       where if we thought that the Government would not agree to him being
       stricken, to our best possible cases.

       And in that situation it was clear that [AUSA] Lloret was not going to agree
       to the juror being dismissed, so – and Mr. Meehan was sitting right there and
       we did not – we decided not to challenge him for cause, because we didn’t
       want – we thought that – we wanted to kind of save our bullets, so to speak.

       . . . . [W]e thought that if we argued on every single juror that we would
       reduce our credibility with the Court when we thought that it was really
       necessary.

       And I think it’s reasonable to think that I might have made a misjudgment on
       that, but I think we thought at this time – with this juror, that it was an
       argument we were going to lose.

App. 972-73.1 The District Court concluded that counsel was not ineffective for failing

to strike Juror 44 for cause.

                                               2

       In his post-trial motion for a new trial, Meehan also alleged that counsel was

ineffective for failing to adequately advise him of his right to testify. Among other

assertions, Meehan maintained that his counsel told him incorrectly that the motion to



       1
           Defense counsel did challenge several jurors for cause.
                                               9
preclude the deposition testimony had already been denied, and that he decided not to

testify because he thought the Government would impeach him with the testimony.

       At the post-trial hearing, both of Meehan’s trial counsel testified that they did not

tell Meehan the motion was denied, only that it had been tabled and that they believed it

was highly likely to be denied because it was a voluntary deposition and no precedent

supported excluding it. Counsel stated that they advised Meehan not to testify at trial

because of his numerous prior inconsistent statements, and they also said they repeatedly

told Meehan they would withdraw as counsel if Meehan insisted on testifying, given his

inconsistent statements and their concern that he would commit perjury. The District

Court concluded that counsel did not mislead Meehan about the status of the in limine

motion and that counsel were not ineffective in advising Meehan not to testify. In

addition, the Court said that it would have denied the motion because Meehan voluntarily

gave the deposition and there would have been no basis to prevent the Government from

using it on cross-examination.

                                              3

       At sentencing, the District Court calculated a Guidelines range of 151-188 months

for the Hobbs Act robbery, carjacking, and drug counts, and added the seven-year

mandatory consecutive sentence for the first gun-related § 924(c) count and two twenty-

five year mandatory consecutive sentences for the second and third § 924(c) counts, for a

total range of 835-872 months’ imprisonment.

       In addressing the factors under 18 U.S.C. § 3553(a), the District Court noted that

“with all these mandatory minimums, one would think that alone would be sufficient.”

                                             10
App. 1282. Nonetheless, it concluded that although a sentence at the high end of the

range was not necessary, “a guideline sentence is certainly . . . most appropriate given the

crimes committed and Mr. Meehan’s . . . criminal history.” App. 1282, 1284. The

District Court then imposed a sentence of 835 months’ imprisonment.

       Meehan appeals.

                                            II2

       Meehan makes four arguments concerning his conviction and sentence. We will

address each in turn.

                                             A

       Meehan first argues that he was deprived of his right to the effective assistance of

counsel by his counsel’s failure to challenge Juror 44.3 Specifically, he contends that

Juror 44 did not commit unequivocally to following the Court’s instructions and to

putting his personal experience aside in weighing the evidence in Meehan’s case, and that


       2
          The District Court had jurisdiction pursuant to 18 U.S.C. § 3231, and we have
jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742.
        3
          We ordinarily do not consider ineffective assistance of counsel claims on direct
appeal, but we have “recognized an exception to the rule when the trial record is
sufficient to allow determination” of such a claim. United States v. Washington, 869
F.3d 193, 202-03 (3d Cir. 2017) (citations and internal quotation marks omitted).
Meehan’s is the “uncommon case,” id. at 203, where we can resolve his ineffectiveness
claim on direct appeal. The District Court held a post-trial, pre-sentencing hearing, at
which Meehan’s trial counsel explained his strategic reasons not to strike Juror 44 for
cause. Its “development of the record amounted to, in effect, a mini collateral
proceeding,” which “provides us with a sufficient foundation for direct appellate review.”
Id. We therefore exercise our discretion to reach his ineffective assistance of counsel
claim. “[W]e exercise plenary review over the legal components of ineffectiveness,
assess any underlying findings of fact for clear error, and exercise independent judgment
on whether those facts, as found by the District Court, show that counsel rendered
ineffective assistance.” Id. at 204 (citations and internal quotation marks omitted).
                                            11
counsel’s defective performance in allowing the juror to serve led to a structural error

requiring a new trial.

       Under the two-part standard established in Strickland v. Washington, 466 U.S. 668

(1984), for proving ineffective assistance of counsel, Meehan bears the burden of

showing that (1) trial counsel’s performance was deficient and “not supported by a

reasonable strategy,” and (2) trial counsel’s errors resulted in prejudice. Massaro v.

United States, 538 U.S. 500, 505 (2003). “[B]oth deficiency and prejudice must be

proven to have a valid claim for relief.” United States v. Travillion, 759 F.3d 281, 289-

90 (3d Cir. 2014).

       The Sixth Amendment guarantees every criminal defendant “the right to a . . .

trial[] by an impartial jury.” U.S. Const. amend. VI. Juror examination through voir dire

“serves to protect the right to an impartial jury by providing the parties a means of

uncovering juror bias,” United States v. Mitchell, 690 F.3d 137, 141 (3d Cir. 2012), and

ensures that criminal defendants receive a determination of their guilt or innocence

“based solely upon [the] evidence,” United States v. Lloyd, 269 F.3d 228, 237 (3d Cir.

2001) (citations and internal quotation marks omitted).

       Juror bias can be actual or implied.4 Mitchell, 690 F.3d at 142. Actual bias is “the

existence of a state of mind that leads to an inference that the person will not act with



       4
         Implied bias, which is not asserted here, is “conclusively presumed as a matter of
law” and is limited to a narrow class of jurors who are “highly unlikely . . . to be able to
render impartial jury service,” typically by virtue of their relationship to one of the
participants. Mitchell, 690 F.3d at 142-43 (citations, internal quotations and alterations
omitted)
                                             12
entire impartiality,” and it may become apparent “when a [potential juror] admits

partiality or may be inferred from responses to voir dire questioning.” Id. (citations and

internal quotation marks omitted).

       To “rebut the presumption of a prospective juror’s impartiality,” it is not enough

for a defendant to point to “the mere existence of any preconceived notion as to the guilt

or innocence of the accused.” Irvin v. Dowd, 366 U.S. 717, 723 (1961). Rather, a juror

is deemed impartial so long as he “can lay aside his impression or opinion and render a

verdict based on the evidence presented in court.” Id. This does not mean a juror’s

expression of doubt about his own impartiality necessarily leads to a finding of actual

bias. Hughes v. United States, 258 F.3d 453, 458 (6th Cir. 2001). Indeed, the Supreme

Court has upheld the impaneling of jurors who, during voir dire, expressed doubts, or

even disclaimed outright, their ability to be impartial. See Patton v. Yount, 467 U.S.

1025, 1032 (1984); Murphy v. Florida, 421 U.S. 794, 803 (1975). We therefore give

broad latitude to the District Court to determine whether to excuse a prospective juror

based on actual bias because it “possesses a superior capacity to observe the demeanor of

prospective jurors and to assess their credibility.” Mitchell, 690 F.3d at 142.

       Here, Meehan has not shown Juror 44 was actually biased against him. First,

Juror 44 never expressed an impression of or partiality against Meehan himself. See

Murphy, 421 U.S. at 803. Second, the break-in at Juror 44’s residence occurred six years

before Meehan’s trial and was sufficiently dissimilar to the pharmacy robberies at issue.

Third, we agree with the District Court that it is not entirely clear in which direction Juror

44’s alleged bias pointed. On the one hand, he expressed frustration at the police’s lack

                                             13
of response to the burglary, which he theoretically could have held against law

enforcement, and by extension, the Government. On the other hand, his answers showed

that the break-in was a difficult experience and that he “felt like . . . [his] privacy was

invaded upon,” but he acknowledged that this case, which involved armed pharmacy

robberies, was “not exactly the same situation of what happened to [him].” App. 241.

Finally, although Juror 44 at times waivered about whether his prior experience would

impact him, the District Court conducted an extensive voir dire, reminded him of the

importance of putting aside any lingering feelings he had from that experience, and

received adequate assurances that he would consider the evidence and follow the Court’s

instructions. See Murphy, 421 U.S. at 802; Patton, 467 U.S. at 1039. In fact, the juror

maintained that he understood the presumption of innocence and the Government’s

burden of proof and acknowledged that his oath required him to apply the Court’s legal

instructions to the facts of the case. His answers do not demonstrate that his experience

would “prevent or substantially impair the performance of his duties as a juror in

accordance with his instructions and his oath.” Wainwright v. Witt, 469 U.S. 412, 424

(1985) (internal quotation marks omitted). Thus, even if another counsel may have asked

to excuse Juror 44 for cause,5 the record does not show that the juror’s prior experience

impaired his ability to decide the case based only on the facts and law. Therefore,




       5
         While we do not have a record explaining why counsel did not use a peremptory
challenge on Juror 44, we have a sufficient record upon which to conclude that Juror 44
did not have an actual bias, and so the failure to excuse him using a preemptory challenge
would not provide a basis for relief.
                                              14
because Meehan has not shown Juror 44 harbored an actual bias, his first claim for

ineffective assistance of counsel fails.

                                              B

       Meehan also argues that his trial counsel had a conflict of interest that adversely

affected their representation and resulted in a fundamentally unfair trial. Specifically,

Meehan contends that trial counsel breached their duty of loyalty to him by divulging

privileged communications to the District Court, which he claims interfered with his right

to testify. This argument is meritless.6

       The Sixth Amendment guarantee of the effective assistance of counsel comprises

two correlative rights: the right to counsel of reasonable competence and the right to

counsel’s undivided loyalty. Virgin Islands v. Zepp, 748 F.2d 125, 131 (3d Cir. 1984).

The mere possibility of conflicting interests is insufficient to establish a constitutional

violation. Rather, “[t]he conflict of interest must be actual.” Id. at 136-37 (citations and

internal quotation marks omitted).

       At the outset, we note that Meehan does not claim his counsel’s loyalties were

divided by their concurrent representation of another defendant or witness. See id. at

135. Rather, he asserts that his trial counsel were attempting to “protect [themselves]

from a future attack based on the effectiveness of [their] representation.” Appellant’s Br.

at 51. The record belies his contention and demonstrates that counsel acted reasonably

and ethically under the circumstances.


       6
        The record is sufficiently developed for us to review this claim on direct appeal.
See Virgin Islands v. Zepp, 748 F.2d 125, 133 (3d Cir. 1984).
                                              15
       First, counsel did not paint Meehan in an unfair light to the District Court, label

him a liar, or bar him from testifying. Counsel simply informed the Court that Meehan’s

deposition testimony was inconsistent with other statements he had made, most

specifically about persons who could provide an alibi, and whose identities are not

privileged.7 See Fed. R. Crim. P. 12.1(a). Second, counsel reasonably advised Meehan

not to testify, given his prior record and many inconsistent statements. Third, the District

Court found that Meehan was apprised of his right to testify and knowingly and

voluntarily waived that right, and we see no reason to disturb the Court’s finding.

Finally, even if we were to credit Meehan’s assertion that the sole reason he chose not to

testify was because his counsel told him incorrectly that the motion to preclude his

deposition testimony had already been denied, the District Court explicitly stated that had

it ruled, it would have denied the motion. Thus, the condition that Meehan said caused

him not to testify—namely, the belief that the Court denied his motion to bar use of his

deposition—would have come to fruition had the Court ruled on the motion, and thus he

still would not have testified. Therefore, his belief about the status of the motion was

consistent with what the Court would have done had it ruled, and his decision about

testifying would not have been different. For all of these reasons, his second claim for

ineffective assistance of counsel fails.



       7
        To the extent counsel disclosed any privileged communications—which we
doubt—in informing the District Court ex parte that Meehan’s deposition testimony was
“completely inconsistent with things that he said to us before,” App. 224, counsel’s
statement was limited, appropriate, and necessary to secure the continuance they sought
for Meehan’s benefit.
                                             16
                                              C

       Next, Meehan argues that the District Court plainly erred in not evaluating

prosecution witness Sabatino’s competency after she admitted to using heroin the

morning of her testimony.8 We disagree.

       Every witness is presumed competent to testify, Fed. R. Evid. 601, so long as the

witness (1) has personal knowledge of the matter, Fed. R. Evid. 602, and (2) gives an

oath or affirmation to testify truthfully, Fed. R. Evid. 603. There are “[n]o mental or

moral qualifications for testifying as a witness,” and “[a] witness wholly without capacity

is difficult to imagine.” Fed. R. Evid. 601, Advisory Committee Notes to 1972 Proposed

Rules. “[M]ental capacity [is] . . . highly relevant to credibility and require[s] no special

treatment to render [evidence about mental capacity] admissible along with other matters

bearing upon perception, memory, and narration of witnesses.” Id. Because “[t]he

question is [] particularly suited to the jury as one of weight and credibility,” “[d]iscretion

is regularly exercised in favor of allowing the testimony.” Id. The trial court “must

decide any preliminary question about whether a witness is qualified,” Fed. R. Evid. 104,




       8
          Because Meehan’s trial counsel did not object to Sabatino’s competency to
testify at trial, we review for plain error. Fed. R. Crim. P. 52(b); United States v. Olano,
507 U.S. 725, 733 (1993). Under plain error review, we will “grant relief only if we
conclude that (1) there was an error, (2) the error was ‘clear or obvious,’ and (3) the error
‘affected the appellant’s substantial rights.’” United States v. Stinson, 734 F.3d 180, 184
(3d Cir. 2013) (quoting Puckett v. United States, 556 U.S. 129, 135 (2009)). If all three
prongs are satisfied, we may exercise our discretion to correct the error if it “seriously
affects the fairness, integrity, or public reputation of judicial proceedings.” Id.
(alterations omitted).
                                              17
and its determination about the competency of a witness to testify falls within its sound

discretion, United States v. Hicks, 389 F.2d 49, 50 (3d Cir. 1968).

       Here, the District Court committed no error in permitting Sabatino to testify. The

Court was in the best position to observe her demeanor and to determine her ability to

comprehend the questions posed to her. Furthermore, the record reflects she understood

the questions posed and provided responsive answers. Moreover, the Court allowed

defense counsel to probe Sabatino’s drug addiction and recent heroin use at length, and

there is no indication that counsel’s questioning of Sabatino on this issue crowded out its

ability to question her on other pertinent subjects. Finally, the Court specifically

instructed the jury about the effect of drug use on a witness’s credibility, stressing that

drug use may impact a witness’s “ability to perceive, remember or relate events in

question.” App. 556. Because the Federal Rules of Evidence did not require the District

Court to do anything further—let alone, as Meehan contends, conduct a competency

evaluation—Meehan’s argument fails.

                                              D

       Finally, Meehan requests that we remand for resentencing in light of Dean v.

United States, 137 S. Ct. 1170, 1177-78 (2017), which held that a court may consider a

consecutive mandatory minimum sentence imposed under § 924(c) when calculating a

just sentence for the underlying predicate counts.9 Id. Remand, however, is unnecessary

because, unlike in Dean, the District Court never stated or even suggested that it could


       9
        Because Meehan raises this issue for the first time on appeal, we review for plain
error. United States v. Flores-Mejia, 759 F.3d 253, 259 (3d Cir. 2014) (en banc).
                                              18
not consider the fifty-seven year mandatory minimum sentence on the § 924(c) counts in

sentencing Meehan on the predicate counts. Rather, the record reflects that the District

Court considered both the length of the mandatory sentence and the other offenses in

concluding that a total sentence at the low end of the Guidelines range was appropriate

given the violent nature of Meehan’s offenses and his extensive criminal history. Thus,

we find no error in Meehan’s sentence.

                                            III

      For the foregoing reasons, we will affirm.




                                            19